DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labombard et al. (U.S. Publication No. 2010/005686), hereinafter Labombard.
Regarding claim 1, Labombard discloses a flow stop assembly (valve 200; the Examiner notes all structural elements cited in the claims are seen in FIGS. 2A, 2B, and 3. Any additional figures will be cited otherwise) configured to control flow through a tubing (tube 130; valve 200 mounted on handle 104 is used to control the flow through a channel, paragraph [25]; the Examiner notes that the recitation of “configured to control flow through a tubing” is an intended use limitation and a functional limitation and is not a positive recitation of the tube structure. As such, the device of Labombard is fully capable of being used “to control flow through a tubing” as claimed. Nonetheless, Labombard expressly discloses that the valve 200 is a tube valve in paragraph 6.), the flow stop assembly comprising: 
a flow stop base (lower portion 210) comprising: 
a base wall (base 202) extending from the flow stop base; 
at least one pincher guard (bottle neck 218), wherein the at least one pincher guard is configured to be disposed around the tubing (see FIG, 2A; the Examiner notes narrow bottle neck 218 and circumference of holding niche 216 encapsulates tube 130 when inserted).
a tubing guide (slot 214 and niche 216) configured to receive the tubing (one or more channels to be controlled by valve 200 are passed through slot 214 into niche 216, paragraph [29]), wherein the at least one pincher guard and the tubing guide are axially spaced apart and are configured to axially align the tubing through the flow stop base (see FIG. 2A); 
a pincher recess (niche 216) defined between the base wall, the at least one pincher guard, and the tubing guide (see FIG. 2A); 
a pincher protrusion (the Examiner notes that Oxford Dictionary defines a protrusion as ‘a thing that sticks out from a place or surface’ (Oxford Dictionary definition, available at https://www.oxfordlearnersdictionaries.com/us/definition/english/protrusion and accessed 11/17/2022); Examiner annotated Fig 3 below shows magnified view of protrusion raised from the lower portion 210) disposed within the pincher recess and configured to be adjacent to the tubing, wherein the pincher protrusion extends from the base wall (see Examiner annotated FIG. 3 below); and 

    PNG
    media_image1.png
    373
    247
    media_image1.png
    Greyscale

a base extension (walls 212) extending away from the pincher recess (the Examiner notes connectivity of wall surfaces 212, 202, and 210, and further all wall surfaces can be interpreted as extending away from the recess 216 in some configuration); and 
a pincher (lever 204 and pinching roller 220) movable relative to the base extension and comprising a pincher surface (the Examiner notes all structural elements of this device has a surface, including pinching roller 220, whose surfaces can be seen in FIG. 2b), the pincher configured to move between a flow position and an occlusion position (closed and open states, paragraph [28]), wherein in the flow position the pincher surface is spaced apart from the pincher protrusion (see FIG. 2A where valve 200 is in flow position and surface of pinching roller 220 is spaced away from unmarked protrusion seen in annotated FIG. 3 and recess 216 that houses tube 130) and in the occlusion position, the pincher surface is disposed adjacent to the pincher protrusion and is configured to obstruct flow through the tubing (pinching roller 220 which presses on tubes 130, paragraph [28]).
Regarding claim 2, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 1, and Labombard further discloses a rocker (lever 204) rotatably coupled (pivot 206; lever 204 to rotate around pivot 206) to the base extension (walls 212) and the pincher (lever 204 and pinching roller 220), wherein rotation of the rocker moves the pincher (lever 204 optionally includes a pinching element, such as a pinching roller 220 which presses on tubes 130 within niche 216, when lever 204 is rotated in a first direction, paragraph [28]). 
Regarding claim 3, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 2, and Labombard further discloses wherein the rocker comprises a clamping limit wall (surface of extension 224, see Examiner annotated FIG. 2A below) extending from the rocker (lever 204 includes two extensions 222 and 224, paragraph [28]), the clamping limit wall configured to limit the rotation of the rocker (the Examiner notes extension 224 is pressed downward by the user and will eventually reach base 202 that limits further movement of the 224, and further the lever 204). 
                                                         
    PNG
    media_image2.png
    234
    311
    media_image2.png
    Greyscale

Regarding claim 4, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 2, and Labombard further discloses wherein rotation of the rocker rotates the pincher (pinching roller 220 is mounted rotatably on a shaft 236 of lever 204, paragraph [35]; lever 204 includes a pinching element, such as a pinching roller 220 which presses on tubes 130 within niche 216, when lever 204 is rotated in a first direction, paragraph [28]).
Regarding claim 5, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 2, and Labombard further discloses a crank (extension 224) rotatably coupled (pivot 206; lever 204 to rotate around pivot 206, paragraph [29]) to the base extension (walls 212; the Examiner notes extension 224 is an extension of lever 204 which is coupled to walls 212) and the rocker (lever 204; lever 204 includes two extensions 222 and 224, paragraph [28]), wherein rotation of the crank moves the pincher (physician presses extension 224 downwards, thus causing pinching roller 220 to move away, paragraph [29]).
Regarding claim 6 Labombard discloses the claimed invention as discussed above concerning the rejection of claim 5, and Labombard further discloses wherein the crank (extension 224) comprises a clamping limit wall (surface of extension 224, see Examiner annotated FIG. 2A below) extending from the crank, the clamping limit wall configured to limit the rotation of the crank and the movement of the pincher (the Examiner notes extension 224 is pressed downward by the user and will eventually reach base 202 that limits further movement of the 224, and further the lever 204 and pinching roller 220).

    PNG
    media_image2.png
    234
    311
    media_image2.png
    Greyscale

Regarding claim 7, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 1, and Labombard further discloses wherein the base extension (walls 212) defines a guide slot (groove 238).
Regarding claim 8, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 7, and Labombard further discloses wherein the pincher (lever 204 and pinching roller 220) comprises a guide pin (male member 240) configured to extend through the guide slot (groove 238).

Regarding claim 9, Labombard discloses a flow stop assembly (valve 200), comprising: 
a tubing defining a flow path (tube 130); 
a flow stop base (lower portion 210) comprising: 
a base wall (base 202) extending from the flow stop base; 
at least one pincher guard (bottle neck 218), wherein the at least one pincher guard is disposed around the tubing (see FIG, 2A; the Examiner notes narrow bottle neck 218 and circumference of holding niche 216 encapsulates tube 130 when inserted).
a tubing guide (slot 214 and niche 216) configured to receive the tubing (one or more channels to be controlled by valve 200 are passed through slot 214 into niche 216, paragraph [29]), wherein the at least one pincher guard and the tubing guide are axially spaced apart and are configured to axially align the tubing through the flow stop base (see FIG. 2A); 
a pincher recess (niche 216) defined between the base wall, the at least one pincher guard, and the tubing guide (see FIG. 2A), wherein the tubing extends through the pincher recess (installation of tube 130 into niche 216, paragraph [30]); 
a pincher protrusion (the Examiner notes that Oxford Dictionary defines a protrusion as ‘a thing that sticks out from a place or surface’ (Oxford Dictionary definition, available at https://www.oxfordlearnersdictionaries.com/us/definition/english/protrusion and accessed 11/17/2022); Examiner annotated Fig 3 below shows magnified view of protrusion raised from the lower portion 210) disposed within the pincher recess adjacent to the tubing, wherein the pincher protrusion extends from the base wall (see Examiner annotated FIG. 3 below); and 

    PNG
    media_image1.png
    373
    247
    media_image1.png
    Greyscale

a base extension (walls 212) extending away from the pincher recess (the Examiner notes connectivity of wall surfaces 212, 202, and 210, and further all wall surfaces can be interpreted as extending away from the recess 216n in some configuration); and 
a pincher (lever 204 and pinching roller 220) rotatable relative to the base extension and comprising a pincher surface (the Examiner notes all structural elements of this device has a surface, including pinching roller 220, whose surfaces can be seen in FIG. 2b), the pincher configured to move between a flow position and an occlusion position (closed and open states, paragraph [28]), wherein in the flow position the pincher surface is spaced apart from the tubing (see FIG. 2A where valve 200 is in flow position and surface of pinching roller 220 is spaced away from recess 216 that houses tube 130) and in the occlusion position, the pincher surface engages the tubing to fold the tubing over the pincher protrusion to obstruct the flow path of the tubing (pinching roller 220 which presses on tubes 130, paragraph [28]).
Regarding claim 10, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 9, and Labombard further discloses a rocker (lever 204) rotatably coupled (pivot 206; lever 204 to rotate around pivot 206) to the base extension (walls 212) and the pincher (lever 204 and pinching roller 220), wherein rotation of the rocker moves the pincher (lever 204 optionally includes a pinching element, such as a pinching roller 220 which presses on tubes 130 within niche 216, when lever 204 is rotated in a first direction, paragraph [28]). 
Regarding claim 11, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 10, and Labombard further discloses wherein the rocker comprises a clamping limit wall (surface of extension 224, see Examiner annotated FIG. 2A below) extending from the rocker (lever 204 includes two extensions 222 and 224, paragraph [28]), the clamping limit wall configured to limit the rotation of the rocker (the Examiner notes extension 224 is pressed downward by the user and will eventually reach base 202 that limits further movement of the 224, and further the lever 204).

    PNG
    media_image2.png
    234
    311
    media_image2.png
    Greyscale

Regarding claim 12, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 10, and Labombard further discloses wherein rotation of the rocker rotates the pincher (pinching roller 220 is optionally mounted rotatably on a shaft 236 of lever 204, paragraph [35]; lever 204 optionally includes a pinching element, such as a pinching roller 220 which presses on tubes 130 within niche 216, when lever 204 is rotated in a first direction, paragraph [28]).
Regarding claim 13, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 10, and Labombard further discloses a crank (extension 224) rotatably coupled (pivot 206; lever 204 to rotate around pivot 206, paragraph [29]) to the base extension (walls 212; the Examiner notes extension 224 is an extension of lever 204 which is coupled to walls 212) and the rocker (lever 204; lever 204 includes two extensions 222 and 224, paragraph [28]), wherein rotation of the crank translates the pincher (physician presses extension 224 downwards, thus causing pinching roller 220 to move away, paragraph [29]).
Regarding claim 14, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 13, and Labombard further discloses wherein the crank (extension 224) comprises a clamping limit wall (surface of extension 224, see Examiner annotated FIG. 2A below) extending from the crank, the clamping limit wall configured to limit the rotation of the crank and the translation of the pincher (the Examiner notes extension 224 is pressed downward by the user and will eventually reach base 202 that limits further movement of the 224, and further the lever 204 and pinching roller 220).

    PNG
    media_image2.png
    234
    311
    media_image2.png
    Greyscale

Regarding claim 15, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 9, and Labombard further discloses wherein the base extension (walls 212) defines a guide slot (groove 238).
Regarding claim 16, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 15, and Labombard further discloses wherein the pincher (lever 204 and pinching roller 220) comprises a guide pin (male member 240) configured to extend through the guide slot (groove 238).

Regarding claim 17, the embodiment of Labombard seen in FIGS. 2A, 2B, and 3 discloses a method (paragraph [43]), comprising: 
providing fluid flow through a tubing (tube 130; allow flow through the channel, paragraph [29]; 
actuating a pincher (lever 204 and pinching roller 220) against the tubing (tube 130) to fold the tubing over a pincher protrusion (the Examiner notes that Oxford Dictionary defines a protrusion as ‘a thing that sticks out from a place or surface’ (Oxford Dictionary definition, available at https://www.oxfordlearnersdictionaries.com/us/definition/english/protrusion and accessed 11/17/2022); Examiner annotated Fig 3 below shows magnified view of protrusion raised from the lower portion 210); and 

    PNG
    media_image1.png
    373
    247
    media_image1.png
    Greyscale

obstructing the fluid flow through the tubing (a closed state, in which pinching roller 220 is pushed beyond a maximal compression point of channel tube 130, paragraph [32]).
Regarding claim 18, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 17, and the embodiment of Labombard seen in FIGS. 2A, 2B, and 3 further discloses a method comprising rotating the pincher (lever 204 and pinching roller 220) to engage against the tubing (tube 130; pinching roller 220 is mounted rotateably on a shaft 236 of lever 204, so that pinching roller 220 does not damage channel tube 130 when it is pressed against the tube, paragraph [35]).
Regarding claim 20, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 17, and the embodiment of Labombard seen in FIGS. 2A, 2B, and 3 further discloses a method comprising limiting an actuation range of the pincher (lever 204 and pinching roller 220; the Examiner notes extension 224 of lever 204 is pressed downward by the user and will eventually reach base 202 that limits further movement of the 224, and further the lever 204 and pinching roller 220).

Regarding claim 17, the embodiment of Labombard seen in FIG. 4 discloses a (paragraph [43]), comprising: 
providing fluid flow through a tubing (tube 130);  
actuating a pincher (bar 404) against the tubing to fold the tubing over a pincher protrusion (see FIG. 4); and 
obstructing the fluid flow through the tubing (tube 130 in a state which prevents flow, paragraph [37]).
Regarding claim 19, Labombard discloses the claimed invention as discussed above concerning the rejection of claim 17, and the embodiment of Labombard seen in FIG. 4 further discloses a method comprising sliding the pincher (bar 404) to engage against the tubing (tube 130; Bar 404 may be moved between a state in which it does not apply force on tube 130 and a state in which it substantially prevents flow through the tube, paragraph [36]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 8:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nelson Alvarado/				
Junior Examiner	, Art Unit 3783			
11/17/2022

/AMBER R STILES/Primary Examiner, Art Unit 3783